Citation Nr: 1503664	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-06 343	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received with respect to whether character of discharge is a bar to disability benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The appellant had active duty service from September 1968 to January 1974, with 391 days of time lost during that time frame.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Administrative Decision of the RO.

The Veteran requested and was scheduled for a Board videoconference hearing on November 5, 2014.  However, prior to that date the appellant submitted a signed cancellation of the hearing request.  As such, his hearing request is deemed withdrawn.


FINDING OF FACT

On October 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement from the appellant received by the Board on October 22, 2014, the appellant withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


